 

saan! dh

Case 4:17-cv-00532-WS-CJK Document 43

y an e 5 4h i
SOOO 2S ET Poum anec
i ee PL ae Veo es

Filed 01/16/19 Page 1 of 6

LO i o¢

UNLTep svyares OLSTRICY CoURT

For THE MoORTHERN OHTSTRICT OF FLORIDA TALLARASSEE PINISTON
ye Or rcurt Appel Numbers t J\é- OHO B-[OMl

ull ) Toquan skon Dn Relvatt a Nathees
Heph2le al Sus etig,
Ls Propecia Parson ,Clearnaat, Att ‘ct °

Coil bea 4 5 personal on sate capacit &%)
* ME Wei, WY
y

Laonploe\\ , Soeltas personel psivet @ Copotyy,

%

alt; pee sonal pel vote ceaperctt Ww

Nod arson) dei sh pe soo private CoQ och 4)
Do NOC) Redcic 3 personel private capotity,

() Ronpsery Nogelo Cae; Paso nak prt iche capac %)
Nasslee Sore 5 pec sonal private capeash %,

iN arshall, Guens pet sono\ prin che capercdtey,
Watson ) Vian Lee; per soncl Dew at @ capac Y>
Naskett, Vamesy personel pa vole cap asikey ;
Sheeidan, Patcick 5 petsonal osivele Copattly ,
Loesch Sheu) 3 personal privece capacity,

Naw mee, ({), cael; bacsana) edwale canoes 4]
Knox, Pecelope Hessonel pcivale copecity,

Lae Smeree, Arood B. 5 pacsavd| Qi wake capaci %)
MN) vide Ow, \W. Heghen 5 pec sane pci vote copotthes,
Ri chord son > (MNocte (. pardon| eci vot @. Rcpoertys,
Yi adt, Somes Ra: personel private cepeeitey

oce 'Ga0 yl moth Ss i pecsonal privat e copocity,
N oward, Nace 4 Moceless pers val private eapeerty

 

    

Respon eal CS) y

 

 

>:

CVoin Dumber? 1 -cv- 0053a~>WS-US 4

i.
ye hoa

 

  

& Ree re PR ee Mes Meo
ASol 4's

© ay OLA
$ Sa LS

Wgoo Ded ee it ee ee

cl

SUDICTAL OLE, OF ABTYDIUCATIVE FACTS 3

 

Wotice oF SoOLVbEek

Ta accord with? *
- Universal Declarction ab Humes Rights (48)

° Veited \edions Neclacot ion A Andependence \ Coloniol
Couctcies Gad Reoples 3 Caneral N cceenlely Resolution 54
Cky) of | 4 b eC ener | Gob

a
° Vaihed Nokions Seclarct ton On tne Ricks rent
Le AX Heano cs \Q at ockthonoe s\ Poogles (3007)
. Meadeid P oavection be Peoteckion in Morocco
‘ “Teedty of Pence and Fiend clnip 1787)

* Hoge Lviderce bonvedtion 183 087. 2555, 1.08 0,748 J
(etches 1,3,8,49 codibred of [Ssuse. grrr]

° Deqanie. U oasttbetion Le Ve vorted stoles 4 Nmecice (V8?)
coditied at LODE. R96 49.54 4a bla ; Fed K.Ey, B01

ROME STATUTE
° Sratote of Nee Tateraotione| Court ot Soshi Ce.
, Vratvte st A\e Toternot \ one , venino\ Covet

‘ Woloees ie Os \Sckurel Equity Claim "
CONTRACT Under ”* SEAL

ae 4 wt L\
OTL CR To MeRSE4: TE-0 90GB AVEC peDOCUMENtN.S TRIE D1/AGLART Pages GOGICe To AGENT
APPLICABLE VO ALL SOCCESSORES AMO ASSTENS

4. Da de Getocd ond boc Ane rae preset is | WS laquen Lal at, ol So ealled Mack Balas she bl oon, Dn Lebolt
ox Mother : a Shecie. Neghaloah sal So called Ki Wy Favored Whelineh ty. enero Cyector / General \ Execs mX~
CaveclorCavedtery boc A A shodthonovs Avvericay (Noo Alien (Cerend) Repdolican Wi aiversel | Govern yal VARY |
Rol, gions Coasul Nssacietion Vestarmestoc x leust [Ange a8 GULLETT ESTATE / SOTERA LABLERCE EOTATE = |) “|
ertincber, ” At AQ. A, » Divine Leamoct rl pinch in Living Neck and Blood Waveal MNon/ Doran dm moipely,
compttert low, Bean sound mind and clolstewus ups it 6 canto | vakeg city, yin Prope e Persone preceding ind Sur's
Copactty ia) “cae ith Yoo. MROINng ric VSe an y= Alients, Alin Goreigy) Echakeg; and We Ve Se 88 Wo,
(35,(,@) - Alien Coreron) Loveramest , Mien Gee) Wied, 1 Tater action Pechected Persons) , Famil obs
fe Ces pectin A cacogoition Lyte Oeited Qhetes | gee ye Sudiciol Rrcort duvel loudly Noe ialraocte ea shor)
Cove TAQLAN GOLETT estate HoTate OF TRUSTA = woe UO: Joc /STTERIA LARENCE ESTATE HOT ICE Of
TRUST * \o-aell-CP Co.aS7, TAQVAW GULLETT ESTATE caveat > iy gor )-CP- Oo\wad /SYTERTA LAWRENCE
ESTATE CAVEAT & |e p.colao , TAQUAW EOLLETT OSTATE Paranl Ralern aie HuraetT Cin chat
Sy TeRTA LAWRENCE ESTALE Personal Reo win Chai XY \le~ QO1)-C.A-OoS' AI,

  

 

 

 

 

 

 

 

  

 

 

 

OGY Poliei Blows F ongul Nssocickion ~ Testames ac 4 Teost Si os domicile is in (Maly Leacden Conte,
“Fheaseuan, \ Nadelotie, Wodlaest Amesen J A\-f qS0 A\- Moghrcibs | (Morocco)

3. in 1S ARN ock's and AV Mover! Ve \nonor Yo direct Wee Cova? oterti an 16 Yoke SUBILIOL WUTLE
of te Yallowing odyodi cok | \Ne@ ods \Gedera\ Rules at Bidence oi |:

~ INS eit, Walt; pessene \ private Co pocity § O85 wise Wor s Valleassee Hocida, S304 | 4s Wesel
added asa Respondet A to Sup FeCNe boud Womboer s 1B 20; seventh Liccart Nurboers’s 18- “WWD + 18- voc:
aod Q Se bh, t, Woe, Cle Talhihtese, bie 1 Number: A" \7 -ON~ 00S 49- “WS- USK, yy Anis SOLWPEER ,

sero

ek, “3014 - Sanvany» 7 7

 

 

mM. A\ d\ et Wy BAG \ Cs
Woah \ocutus Kole MW CO A Ase Women, Woweaen., ies, sn FAagng’
\ Cee ‘ ons ean Rab she Gv “Te Cs Son, On Beale ni ms

Nighy Canored Sekiagh Quberia Nedhas oe hy ty A Avtedntronovs Reneri con Moc Alver (Cevend)
Kepubsicon oisarsel Ceaeroment |! “ v| Religions Consul Assacied ton “Teshamestary, Ve ost

 

Polidical Peisones ot Doe Yee Wabioogl Llvecatt on Ream Co\ Vonial Wen 2 J 0.0. D, % (GAQTS- og |
Volautolly Delarned and Calselsy LT mpci soned ot
L ron County ‘Sail; 335 {Apel wooed an 5p Valolassee, locida [38 3044{
av LY
— WOTICE To AGase AS 7asyrOOS32OWVBIBIR’ DocrmenPas Filew OLB’ PagdS BPE & TO AGENT
: APPLICABLE “To ALL SUctessakS ANO ASSTENS

Cerhif cote ok Seevice,

L , lo Jan ail tt ,also called Moolik. Rohse (| oe0q Rarol\ at (Kathers Sushecia. Weghailecl also called
Wicht ved Shekinals Ri; beneral byeccto -HCoeeecol Rxecctcin-Voveator/Caveateix hoe Asko dtlonogs Ameri ean
Noor Alice (Criend) Kepublican Yoiversel Cavernmest [ARmarul Roligueas Consul Associ akon Tectamen any Veo at
F*Taavas GULLETT ESTATE /SYTERTA LawaEnce CATATE = Vaibied™ | competes Wekural Mon/ Waencn al mayorvt ) do
ceed Ny One Mic ht 0 of abbas We Fire dou al Sucido Wishvool \athe Wear A Que Loed AVN,

\o ucees Nuodred Forty (i ib. 1, 3014 Soaverry | sthe4 allo Bing dow meat wee moiled boxy \)5.Pa sal Meal F
Fiest-Class Ry shooe Vre-Pord;

 

| SuDTETAL (ooTree oF ALIUOLeAT IVE. Facis [ARey,daA]s NOTILE OF SOLRDER ty
Supceme Poort \\ ymber } [b~blo30; \\ Cc. Nomloees “\ ~{O4O +\G-(0060 : and VSDL. Wor, Fla, lallonassee hi Ns
Nurloer? 4212 ev -O0849-WS- (OK,

A\\ documentos) ane/ oC dy diciol A) Arce Oe Lacluded bo:

N. Seat 8. Noscis, Dihice a Vek a Coals Supseme louct A The Vorled Hates .
4 Cieet Qeeek ) Ns Woshiadton iN stick ot Columbia QOSHS

USPS Yorks Male Gin GAMA HH Si Agol AS BQ 3

Noel S, Ceancisea ; Oh ice A Soli cthor Leneral 0S. Depacmeat ol Soshice:
(So Renasufenta Aveove, Nw; Washind On, iN shed ob Coloma o. 0530

BARS

ew

C . ded ecackional Rou ct x Soshice3 Peace Pl ale, Locnegjeplein od; ov} KS | he Hogue; The Wadheclaads
). Tcbecodt ional ei oming| Courts Oude Worlsdocperiweg \0; O54) AK Dea Rows ; Wetherlands
C, Consulae Leneral Me, Molnacnoned Rea Model sahil
Consul ate enecal ot Vow Ki nadorn ot Morocco iN de Wavted ced
10 East UP iced 3 Mess fork, NewYork 10K

AAR G&e
2 ep MS Lote be

t, (Cadkid Zein ) Counseloe in Unorge A the Lonsulac Qecvon
E ialocssy ok Ve A NG. doo R Morocco

ath amma ere 10, Sue 312, Washishn,Diseick eh Wi 8036

GC. “Sse Ramon Calootes Rodcigver, Nealoassador
Coroon Ca ASS Ta Weshicotos, Ne.
ole SO 1% Sreeek ; \Washicaton , Nisteid ot Columbia addd4

oS 5 10S S565

Zw 4
Case 4:17-cv-00532-WS-CJK Document 43 Filed 01/16/19 Page 4 of 6

K, The OM ice a the Nigh Dommi sioner \ Nucnan Q; dts CONCHR~ UNDG)
S- “VY AXenve de la Paky. , lal beneva \0, Susi Lae land

» Zeid Re’ ad Al Hussein + Vaited Vodions IN oh Commissioner Coe Women Rights Concde)
~—ORERR io Mew York k/v, NY. Need quacterss | Dea rk, Baw York, Joo)

4 Rey
VaPO Carts dis ad Mel SR “ROS “S4 so aS BS

—

» Vice Ad ciroal ames bc owtocd TH > A s Sudoe Aww Cave Coenereal \ os
Reo Adenieat oko L. Won ; Deo st _Dodee Advocate CLenerer\ Navy
{309 Paterson | Aveave, Surte 2000; leakintog Now word, iste ot Calombaig. QUST -50lob

KO one
4, OMe Nes, alt; Personal private Coed ys +095 Mooicieal | Woy 51 Vallahasses , Horde 39304"

wa PS Cock, SA 2G yok.

L, She one sey) Svea dee Nassler, Soca. "Mcshell wer f 20 Sa Moncoe. Cheat , lal lelnassee florida 22201
iN, ° Coil ibs AG, 3 ” Compo Wo Moe 50 Capitel Ciccle, NE ; Tallolnassee Mos do ‘3a30\ - $55%

\) © Luyrler uika > OVSSica D - ,Oaalbocd, WiWiam, ® Valve, Se, Chasles >
» YAG.D.C. Worthen Ceri da, Tallahassee Divisions W Nod Ade, TN oh ceeh Kas) Cy, (por 5 Tallahassee, Coe do. 3230)

0. ® Sar, Dasid 3.5 , OW {OUNG,» Mienne $.8
Clevestl, Cieeoth Covet A Rapes As ; 5 Sb Gors ust Sheek, N03. 5 Manta, Georgie 3030S

p ® Anderson, Leigh 5® Donor, Codcics® Watson, Wray Lee; @Wosledd, Tomes 3 DB Sheerdon, Patricks Loesch Nhe
* © Hain snee, NNidhael 5 ,@ Kno, Pe wlone!, D Carsmerer, Acnold §, 5D Ridhordson, Mocte C.: Blinds sdomes Ru!
@ Cos 71 gan s Vimetlyy F 5 G Wo word, Marcia Moceles !
S00 Wars Woe By ery ‘Steet Sucke 07 Sure &1S0 5 Tocksenw' tle, Flory de Saar

oh 5

Q & Moldcor, WW, Sheplnen 3 00 North Tampa Seek jSvite 3200; Vampo., Clorida 33603

   

. : - co Cc
i\ce AN, A c & An Wa yy wR Leck onus | Noe wy aX ee, Akg ee Takes

ine oA Ne Togu an Roche te val Els oo Oa 8 Saat “ql Mather:
Wighly Canored Gheliool Johecie, Neplraitoo, &1, Av act honous Nene CON (Moa A Vien (Se iead)

Republicen Voiversal Goveronaat [rif Au] Kelisious Leasul N ssoeied Lon Teslamestasy Teor

 

PrliMicel © Pri seous ot \Was Voc \\) aklonal \heecei on eam Cal olonvel Licms (0.0. * IV7S - os |
Unloatelly YN horned ocd Folselsy I mpcisoned | Y

Leon County Seals 535 Rebereed Drive: “Tallolnassee, loride [30304 |
Ly aft Y
   

ls, CARs 4:17-cv-00532-WS-CJK Docume .
| Aquan lWIVe 2-WS-CJ a j /
| (ohes-08) S-CIK Document 43 Filed 01/16/19 Page
i Federal Cocteck sonal Comgley. woe . , an 5
| %0, ox 1953 _

Colemeny Crvei da, 335 A-WOPAd

a Jessica D. Lupblanovite, Ofhice af i a See
esi mes tke a Seen ES RS
| \ avassea WANS Sian 7 2
WW) Beals Alans Stak 32 or

Tallahassee, bor da 3a3B0\—

   

  

ahitaeb epee eae

ASRGL-F FSIS?

 
 

                   

iva

*~" s3agssyuqqv
SUNSOTONS
2° BML NUNISE ava id “Fassaudcy
BBHLONV OL ONIGHWMHOS HO4
SONAGNOdSSYYOO da SOTONS
PEUYMSHL dl (NOLVDISINVTO
HO NOLLWAYOANI WSHINNS HOS
“HVT SHEL NENLAY OL HSIM AVIA
NOA ‘NOLLOIGSIUN S¥H ALMIOYS
SIHL HOIHM Y3AO WI 1dOUd V HO
NOLLSAND ¥ SASIVH HALIM SHL I
"GaL0adSNI HO'OSNSdO HAHLISN
N2ad SVH HaLLAT SHL "ONITIVIN
-« FyloadS HDNOWHL Gassa00ud
Q SVM HALIT SSO 10N SHL,
YQHOTS "NVINI109
BUELL HLS “SN O68
WOO TOA
Wve le WO ve vd

  

 

fe

 

 
